FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



WENCESLAO COLDERON-MONZON,                        No. 11-73967

               Petitioner,                        Agency No. A098-653-782

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Wenceslao Colderon-Monzon, a native and citizen of Guatemala, petitions

pro se for review of a Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for

withholding of removal and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”), and of a BIA’s order denying his motion to reopen. We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Santos-Lemus v. Mukasey, 542 F.3d 738, 742 (9th Cir. 2008), and we

review for abuse of discretion the denial of a motion to reopen, Singh v. Gonzales,

491 F.3d 1090, 1095 (9th Cir. 2007). We deny the petition for review.

         Substantial evidence supports the BIA’s finding that Colderon-Monzon

failed to establish that his family membership was or would be one central reason

for the harm he experienced and fears in Guatemala. See Parussimova v. Mukasey,

555 F.3d 734, 740 (9th Cir. 2009) (“[t]he Real ID Act requires that a protected

ground represent ‘one central reason’ for an asylum applicant’s persecution”). In

the absence of a nexus to a protected ground, his withholding of removal claim

fails. See Ochoa v. Gonzales, 406 F.3d 1166, 1172 (9th Cir. 2005).

         Substantial evidence also supports the BIA’s denial of CAT protection

because Colderon-Monzon failed to demonstrate it is more likely than not he

would be tortured by or with the consent or acquiesce of a public official in

Guatemala. See Santos-Lemus, 542 F.3d at 748. Accordingly, his CAT claim also

fails.

         In addition, the BIA did not abuse its discretion in denying Colderon-

Monzon’s motion to reopen. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.


                                            2                                     11-73967
2002) (the BIA’s denial of a motion to reopen shall be reversed only if it is

“arbitrary, irrational, or contrary to law.”).

       PETITION FOR REVIEW DENIED.




                                             3                                  11-73967